
	

113 S965 IS: Iran Sanctions Implementation Act of 2013
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 965
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Inhofe (for himself,
			 Mr. McConnell, Mr. Cornyn, Mr.
			 Wicker, Mr. Risch,
			 Mr. Boozman, Mr. Burr, Mr.
			 Hoeven, Mr. Coats,
			 Mr. Hatch, and Mr. Lee) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To eliminate oil exports from Iran by expanding domestic
		  production. 
	
	
		1.Short titleThis Act may be cited as the
			 Iran Sanctions Implementation Act of
			 2013.
		2.FindingsCongress finds that—
			(1)despite recently
			 enacted sanctions, Iran continues to export 1,250,000 barrels of oil per
			 day;
			(2)70 percent of the
			 revenue of the Government of Iran comes from oil exports;
			(3)exports of oil
			 from Iran enable the Government of Iran to finance its nuclear weapons program
			 and support rogue actors such as the Assad regime of Syria;
			(4)the international
			 community has reduced its reliance on oil from Iran, but has balked at a full
			 embargo out of fear that the supply of oil on the world market would be
			 insufficient to meet demand without massive price increases and disruptions to
			 the world economy;
			(5)by expanding oil
			 production in the United States by 1,250,000 barrels per day, the United States
			 will displace all oil exports from Iran on the world market; and
			(6)displacing oil
			 exports from Iran will enable the imposition of a full embargo against oil from
			 Iran, further isolating the country and reducing its ability to threaten global
			 stability.
			3.Iranian oil
			 replacement zones
			(a)In
			 generalThe President shall designate any area of Federal land
			 that the President determines appropriate as an Iranian Oil Replacement
			 Zone (referred to in this Act as a Zone).
			(b)TransportationEach
			 Zone shall include any area of Federal land necessary for the transportation,
			 including by truck, train, or pipeline, of the oil produced in that Zone to
			 market.
			(c)ProductionThe
			 President shall make designations under subsection (a) until the date on which
			 the Department of the Interior determines that the total daily production of
			 oil from the Zones will reach 1,250,000 barrels of oil per day.
			(d)DesignationThe
			 designation of Zones under this section shall terminate on the date that is 30
			 days after the date on which the President makes the certification described in
			 section 401(a) of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (22 U.S.C. 8551(a)).
			4.Expedited
			 permitting
			(a)In
			 generalEach Zone shall be subject to the rules and regulations
			 of the State in which the Zone is located.
			(b)Zones located
			 in more than 1 StateIf the Zone spans more than 1 State, each
			 State shall have authority over the portion of the Zone located in that
			 State.
			5.Judicial
			 review
			(a)Judicial
			 reviewThe designation of Federal land under this Act shall not
			 be subject to judicial review.
			(b)Applicability
			 of NEPAThe designation of Federal land under this Act shall
			 not—
				(1)constitute a
			 major Federal action for purposes of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); or
				(2)be subject to
			 review under that Act.
				
